DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 02, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahlbacher (US 2008/0154610 A1) in view of Hardi (US 2019/0079783 A1). 
As to claim 1, Mahlbacher discloses. A voice interaction method [paragraph 0001], comprising: 
an earphone acquiring a user voice [Voice activated headset 100 on FIG. 1], performing an analog-to-digital conversion on the user voice to obtain a digital voice signal, and sending the digital voice signal through a wireless communication [The voice activated headset 100 is 
a body [Handheld communication device], detachably connected to the earphone, receiving the digital voice signal sent by the earphone, and sending the digital voice signal [A determination is made (e.g., by a controller (not shown)) whether the voice input was received during a telephone call (step 204). If the voice input was received during a telephone call, then the voice input is transmitted to a corresponding communication device (step 206). In one implementation, the communication device is a cellular telephone, and the method 200 returns to step 202. paragraphs 0010-0011]; 
receiving the digital voice signal sent by the body, and performing a voice recognition and a semantic analysis on the digital voice signal [The voice recognition circuit 106 implements template matching or feature analysis to recognize a voice input. In one implementation, each device that is operable to be controlled by the voice activated headset sends a communication packet to the voice activated headset that identifies a type (e.g., radio, television, lamp, DVD player, automobile, computer), and communication protocol (e.g., Bluetooth, Ultra Wideband (UWB), 802.11a/b/g/n, Zigbee, IR, RFID, proprietary 2.4 Ghz protocols, and the like) associated with the device. Paragraphs 0012 and 0015]; 
sending a communication command to enable the body to make a call, in response to a determination that a semantic analysis result is related to a phone dialing [A determination is made (e.g., by a controller (not shown)) whether the voice input was received during a telephone call (step 204). If the voice input was received during a telephone call, then the voice 
the body sending a voice during the call or the network data to the earphone, to make the earphone perform a corresponding voice broadcast [A communication packet to the voice activated headset 100 that identifies a type and communication protocols with the given controlled device. In one implementation, the controlled device also sends (to the voice activated headset 100) a lookup table that includes a correlation of digitized voice samples to one or more command signals associated with the controlled device. In such an implementation, the voice activated headset 100 need not be pre-configured by a user. paragraph 0016].  
Mahlbacher fails to disclose an AI and the cloud server.
However, Hardi teaches the cloud server processing network data based on the semantic analysis result, calling corresponding network data, and sending the network data to the body, in response to a determination that the semantic analysis result is not related to the phone dialing [The services desired by the user can be provided in response to voice or other input from the user (such as a touch or gesture to an earbud or the bracelet 100) or by an AI that operates on the headphones or in the cloud portion of the system, on a component (such as the bracelet or mobile phone) or a combination of components included in both the cloud and the local system. paragraph 0025].
Mahlbacher and Hardi are analogous because they are all directed to a true wireless headset using voice activation system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the artificial intelligence and the cloud network taught by Hardi in a communication call mobile phone such as that of Mahlbacher 

As to claim 4, Mahlbacher discloses the method according to claim 1, further comprising: the body denoising and comparing the user voices respectively picked up from a main earphone and an auxiliary earphone, and merging the user voices into a digital voice signal [paragraph 0014].  

As to claim 5, Mahlbacher discloses the method according to claim 1, wherein the body comprises at least one of the following: a power indicator light [Cellular phone. paragraph 0013]; 

a SIM card light configured to indicate the use of SIM card traffic [Cellular phone. paragraph 0013].  

As to claim 6, Mahlbacher discloses a voice interaction system [FIG. 3], comprising: 
an earphone [Voice activated headset 100 on FIG. 3] configured for acquiring a user voice, performing an analog-to-digital conversion on the user voice to obtain a digital voice signal, and sending the digital voice signal through a wireless communication [The voice activated headset 100 is operable to generate control signals to remotely control one or more devices based on voice commands received, e.g., from a user. In one implementation, the voice activated headset 100 includes a microphone 102, an analog-to-digital converter 104, a voice recognition circuit 106, a processor 108, a memory 110, and a transceiver 112. paragraph 0010]; 
a body [Communication device 302 on FIG. 3] wirelessly and detachably connected to the earphone, and configured for receiving the digital voice signal sent by the earphone, and sending the digital voice signal [A determination is made (e.g., by a controller (not shown)) whether the voice input was received during a telephone call (step 204). If the voice input was received during a telephone call, then the voice input is transmitted to a corresponding communication device (step 206). In one implementation, the communication device is a cellular telephone, and the method 200 returns to step 202. paragraphs 0010-0011]; and 
receiving the digital voice signal, and performing a voice recognition and a semantic analysis on the digital voice signal [The voice recognition circuit 106 implements template matching or feature analysis to recognize a voice input. In one implementation, each device that 
sending a communication command to enable the body to make a call, in response to a determination that a semantic analysis result is related to a phone dialing [A determination is made (e.g., by a controller (not shown)) whether the voice input was received during a telephone call (step 204). If the voice input was received during a telephone call, then the voice input is transmitted to a corresponding communication device (step 206). In one implementation, the communication device is a cellular telephone, and the method 200 returns to step 202. paragraph 0011]; and 
wherein the body is further configured for sending the received voice during the call or the network data to the earphone through the wireless communication, to make the earphone perform a corresponding voice broadcast [A communication packet to the voice activated headset 100 that identifies a type and communication protocols with the given controlled device. In one implementation, the controlled device also sends (to the voice activated headset 100) a lookup table that includes a correlation of digitized voice samples to one or more command signals associated with the controlled device. In such an implementation, the voice activated headset 100 need not be pre-configured by a user. paragraph 0016].  
Mahlbacher fails to disclose an AI and the cloud server.
However, Hardi teaches an AI cloud server processing network data based on the semantic analysis result, calling corresponding network data, and sending the network data to the 100) or by an AI that operates on the headphones or in the cloud portion of the system, on a component (such as the bracelet or mobile phone) or a combination of components included in both the cloud and the local system. paragraph 0025].
Mahlbacher and Hardi are analogous because they are all directed to a true wireless headset using voice activation system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the artificial intelligence and the cloud network taught by Hardi in a communication call mobile phone such as that of Mahlbacher as suggested by Hardi, for the obvious purpose of providing a curated experience to the user by instantiating selected apps without real-time user intervention to carry out services desired by the user, by combining prior art elements according to known methods to yield predictable results. 

As to claim 7, Mahlbacher discloses a voice interaction device [FIG. 3], comprising: 
an earphone [Voice activated headset 100 on FIG. 3] configured for acquiring a user voice, performing an analog-to-digital conversion 21on the user voice to obtain a digital voice signal, and sending the digital voice signal through a wireless communication [The voice activated headset 100 is operable to generate control signals to remotely control one or more devices based on voice commands received, e.g., from a user. In one implementation, the voice activated headset 100 includes a microphone 102, an analog-to-digital converter 104, a voice recognition circuit 106, a processor 108, a memory 110, and a transceiver 112. paragraph 0010]; and 

receiving at least one of a voice during the call and network data sent by an external device [The voice recognition circuit 106 implements template matching or feature analysis to recognize a voice input. In one implementation, each device that is operable to be controlled by the voice activated headset sends a communication packet to the voice activated headset that identifies a type (e.g., radio, television, lamp, DVD player, automobile, computer), and communication protocol (e.g., Bluetooth, Ultra Wideband (UWB), 802.11a/b/g/n, Zigbee, IR, RFID, proprietary 2.4 Ghz protocols, and the like) associated with the device. Paragraphs 0012 and 0015]; and 
sending at least one of the received voice during the call and network data to the earphone through the wireless communication, to make the earphone perform a corresponding voice broadcast [A determination is made (e.g., by a controller (not shown)) whether the voice input was received during a telephone call (step 204). If the voice input was received during a telephone call, then the voice input is transmitted to a corresponding communication device (step 206). In one implementation, the communication device is a cellular telephone, and the method 200 returns to step 202. paragraph 0011], 
wherein the communication command is sent by the cloud server to determine that a semantic analysis result of the digital voice signal is related to a phone dialing [A communication packet to the voice activated headset 100 that identifies a type and communication protocols with the given controlled device. In one implementation, the controlled device also sends (to the voice activated headset 100) a lookup table that includes a correlation of digitized voice samples to one or more command signals associated with the controlled device. In such an implementation, the voice activated headset 100 need not be pre-configured by a user. paragraph 0016].  
Mahlbacher fails to disclose an AI and the cloud server.
However, Hardi teaches an AI cloud server wherein the body is further configured for receiving a communication command sent by a cloud server to make a call [The services desired by the user can be provided in response to voice or other input from the user (such as a touch or gesture to an earbud or the bracelet 100) or by an AI that operates on the headphones or in the cloud portion of the system, on a component (such as the bracelet or mobile phone) or a combination of components included in both the cloud and the local system. paragraph 0025].
Mahlbacher and Hardi are analogous because they are all directed to a true wireless headset using voice activation system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the artificial intelligence and the cloud network taught by Hardi in a communication call mobile phone such as that of Mahlbacher as suggested by Hardi, for the obvious purpose of providing a curated experience to the user by instantiating selected apps without real-time user intervention to carry out services desired by the user, by combining prior art elements according to known methods to yield predictable results.












Allowable Subject Matter
Claims 2-3 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
May 5, 2021